— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered November 18, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Wharton, 74 NY2d 921; People v Morales, 37 NY2d 262, 271). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s further contention is not preserved for appellate review (see, CPL 470.05 [2]), and in any event, it is without merit. Bracken, J. P., Kooper, Lawrence and Miller, JJ., concur.